EXHIBIT 10.1
CHANGE IN TERMS AGREEMENT

     
BORROWER:
  Lender:
WESTMORELAND RESOURCES, INC.
  FIRST INTERSTATE BANK
PO BOX 449
  BILLINGS OFFICE-COMMERCIAL DEPT.
HARDIN, MT 59034-0449
  401 NORTH 31st STREET
 
  PO BOX 30918
 
  BILLINGS, MT 59116

Date of Agreement: OCTOBER 28, 2008
Note Number: 1100236355
Description of Existing Indebtedness: REVOLVING LINE OF CREDIT SHOWING A CURRENT
PRINCIPAL BALANCE OF $6,200,000.00.
Description of Collateral: 10,000 SHARES OF WESTMORELAND RESOURCES STOCK AND ALL
INVENTORY, CHATTEL PAPER, ACCOUNTS, GENERAL INTANGIBLES
Description of Change in Terms: THE LINE IS LOWERED FROM A MAXIMUM CREDIT OF
$20,000,000.00 TO A MAXIMUM CREDIT OF $10,000,000.00; THE MATURITY DATE IS
EXTENDED TO NOVEMBER 28, 2008. ALL OTHER TERMS AND CONDITIONS TO REMAIN.
Continuing Validity. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT AND
ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THE AGREEMENT.

          BORROWER: WESTMORELAND RESOURCES, INC.
      BY:   /s/ Doug Kathol           DOUG KATHOL, VICE PRESIDENT             

              FIRST INTERSTATE BANK
      BY:   /s/ Steve Tostenrud         STEVE TOSTENRUD, VICE PRESIDENT         
   

